Citation Nr: 0000544	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-08 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for recurrent 
right shoulder dislocations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

On his May 1998 VA Form 9, the veteran requested a hearing at 
the RO.  Subsequently, in an August 1998 statement, the 
veteran's representative indicated that the veteran desired a 
local hearing at the RO.  The record shows that a hearing was 
scheduled on October 21, 1998.  

On October 21, 1998, the veteran's representative submitted a 
request for a new examination for the veteran's service-
connected right shoulder disability.  On that same date, the 
veteran submitted a request for an examination for his 
service-connected left shoulder disability.  

In a supplemental statement of the case issued in July 1999, 
the RO indicated that notice was received from the veteran 
and his representative indicating that the veteran would 
rather have a new VA examination rather than the scheduled 
hearing.  The Board finds no such communication of record.  

In light of the foregoing, the Board notes that the veteran 
has not yet been afforded the hearing which he requested in 
May 1998.  A hearing on appeal will be granted if a veteran, 
or his or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (1999).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (1999) as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, remedial action is 
necessary with respect to this matter.

The veteran's representative has asserted that the veteran's 
disability warrants an extraschedular evaluation.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that in such a case the veteran should be 
afforded an opportunity to supply employment records showing 
that the claimed disability causes marked interference with 
employment.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

1.  The RO should request that that the 
veteran furnish information as to any 
treatment he has received for his right 
should disability since January 1999.  
The RO should then take all necessary 
steps to obtain those records not already 
a part of the claims folder.  The veteran 
should also be invited to submit any 
records, such as employment records, 
showing that his disability causes marked 
interference with employment or requires 
frequent periods of hospitalization.

2.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer.  The RO should notify the 
veteran of the scheduled hearing, and 
place a copy of that notice in the 
veteran's claims folder.

3.  After undertaking any additional 
indicated development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that reflects consideration of 
entitlement to an extraschedular 
evaluation under the provisions of 38 
C.F.R. § 3.321 (1999).

Thereafter, if in order, the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




